          Case 1:18-cv-11112-ER Document 97 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EATON PARTNERS LLC,

                             Petitioner,

             v.                                                         ORDER

AZIMUTH CAPITAL MANAGEMENT IV, LTD.,                               18 Civ. 11112 (ER)

                              Respondent.



RAMOS, D.J.

       On November 28, 2018, Eaton Partners, LLC (“Petitioner”) filed a petition to confirm an

arbitration award against Azimuth Capital Management IV, Ltd. (“Respondent”). Doc. 1. On

October 18, 2019, the Court confirmed the arbitration award and awarded Petitioner attorney’s

fees. Doc. 49. The Court otherwise assumes the parties’ familiarity with the procedural

background of this case.

       Pending before the Court is Petitioner’s motion for attorney’s fees filed October 24, 2019.

Doc. 53. Because the parties have informed the Court that they are currently engaged in

mediation before the Second Circuit’s mediation and settlement program (“CAMP”) which may

obviate the need for the Court to decide Petitioner’s motion, the Court respectfully directs the

Clerk of Court to stay this case pending the outcome of the appeal. The parties are further

directed to inform the Court of any resolution of this matter within 48 hours.

       It is SO ORDERED.

Dated: September 2, 2020
       New York, New York

                                                           _______________________
                                                             Edgardo Ramos, U.S.D.J.
